          Case 5:18-cr-00876-DAE Document 40 Filed 11/28/18 Page 1 of 4
                                                                                      Iii
                           UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS                         NOV        2 8 2018
                                    SAN ANTONIO DIVISION                   CLERK,   U.S.   DISTRICT COURT
                                                                          WESTERDIJPTIQF TEXAS
                                                                          BY      ( /4J\fl
United States of America                          §                                        I   5EPUTY'LEk
                                                  §
vs.                                               §     Case Number: SA: 1 8-CR-00876(1)-DA

(1) Jose Morales                                  §
      Defendant



                                ORDER SETTING ARRAIGNMENT

                  IT IS HEREBY ORDERED that the above entitled and numbered case is set for
DISTRICT COURT ARRAIGNMENT, in Courtroom B on the 4th Floor in the John H.
Wood, Jr. United States Courthouse, 655 East Cesar E. Chavez Boulevard, San Antonio,
TX, on Tuesday, December 11, 2018 at 2:00 PM.

       IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this order to the
defendant, counsel for defendant, the U.S. Attorney, U.S. Pretrial Services, and the U.S.
Probation Office. Further, counsel for the defendant shall notify the defendant of this setting.

       A defendant entering a plea of not guilty who wishes to waive personal appearance at the
arraignment, is excused from appearing, as is the attorney, if the enclosed waiver is executed and
signed by both the defendant and the attorney of record, and filed with the Clerk prior to 5:00
p.m. on the day before the scheduled date of arraignment. If the waiver form is not
submitted by that time, the defendant and defendant's attorney must appear for the
arraignment as scheduled.

            NEW PROCEDURES EFFECTIVE AUGUST 1St, 2013:
           If the defendant is on bond, defense counsel must advise defendant that, unless excused
by the Court, he/she must be present in Courtroom B on the 4th Floor in the John H. Wood, Jr.
United States Courthouse, 655 East Cesar E. Chavez Boulevard, San Antonio, TX, 78206 at the
place and time set for arraignment.

       If the defendant is incarcerated at the GEO Facility at 218 Laredo St. San Antonio,
TX, 78207, then the arraignment will be held by video teleconference, unless the defendant
does not consent or the Court specifically orders otherwise. See Fed. R. Crim. P. 10(c). A
form regarding defendant's consent is enclosed. Defendant's attorney is required to
appear at the GEO Facility with the defendant for any arraignment held by video
teleconference.




                                                         --
                  IT IS SO ORDERED this 28th day of November, 2018.




                                                 [$JIPti
           Case 5:18-cr-00876-DAE Document 40 Filed 11/28/18 Page 2 of 4

                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

United States of America                         §
                                                 §
vs.                                              §      NO: SA: 18-CR-00876(1)-DAE
                                                 §
(1) Jose Morales                                 §


FORM NOTICE TO:
   (A) WAIVE PERSONAL APPEARANCE AT ARRAIGNMENT AND ENTER
       PLEA OF NOT GUILTY, OR ALTERNATIVELY PROVIDE STATEMENT
       REGARDING CONSENT TO ARRAIGNMENT BY VIDEO
       TELECONFERENCE;

      (B)      WAIVE MINIMUM TIME TO TRIAL; AND

      (C)      CONSENT TO DISPOSITION OF MISDEMEANOR OFFENSE BY A
               UNITED STATES MAGISTRATE JUDGE


       WAIVER OF PERSONAL APPEARANCE AT ARRAIGNMENT AND ENTRY
                        OF PLEA OF NOT GUILTY

NOW COMES Defendant in the above-referenced case who, along with his/her undersigned
attorney, hereby acknowledges the following:

      1)     Defendant has received a copy of the charging document in this case.
     2)      Defendant has read the charging document or had it read to him/her.
     3)      Defendant understands he/she has the right to appear personally with his/her attorney
before a Judge for Arraignment in open Court on this accusation. Defendant further understands
that, absent the present waiver, he/she will be so arraigned in open Court.

      Defendant, having conferred with his/her attorney in this regard, hereby waives personal
appearance with his/her attorney at the arraignment of this case and the reading of the charging
document and, by this instrument, tenders his/her plea of "not guilty". The defendant understands
that entry by the Court of said plea for defendant will conclude the arraignment in this case for all
purposes. Defendant request the Court accept his/her waiver of appearance and enter a plea of
"not guilty."
       Case 5:18-cr-00876-DAE Document 40 Filed 11/28/18 Page 3 of 4




Date                                       Defendant

                                           Name of Attorney for Defendant (Print)

Date                                       Signature of Attorney for Defendant



THIS WAIVER FORM MUST BE FILED IN THE CLERK'S OFFICE NO LATER
THAN 5:00 P.M. ON THE DAY BEFORE THE SCHEDULED DATE OF
ARRAIGNMENT. IF A WAIVER FORM IS NOT SUBMITTED BY THAT TIME, THE
DEFENDANT AND DEFENDANT'S ATTORNEY MUST APPEAR FOR THE
ARRAIGNMENT AS SCHEDULED.


           STATEMENT REGARDING CONSENT TO ARRAIGNMENT BY
                       VIDEO TELECONFERENCE

     The U.S. Magistrate Judge may conduct arraignment by video teleconference if the
defendant consents. See FED. R. CIUM. P. 10(c).

PLEASE INDICATE YOUR CONSENT OR NON-CONSENT TO AN ARRAIGNMENT
BY VIDEO TELECONFERENCE BELOW:

        I CONSENT TO ARRAIGNMENT BY VIDEO TELECONFERENCE

        I DO NOT CONSENT TO ARRAIGNMENT BY VIDEO TELECONFERENCE



Date                                       Defendant

                                           Name of Attorney for Defendant (Print)

Date                                       Signature of Attorney for Defendant



NO RESPONSE OR OMISSION OF THIS PAGE WILL BE INTERPRETED AS AN
INDICATION THAT THE DEFENDANT INTENDS TO CONSENT TO THE
MAGISTRATE JUDGE CONDUCTING THE ARRAIGNMENT BY VIDEO
TELECONFERENCE.
       Case 5:18-cr-00876-DAE Document 40 Filed 11/28/18 Page 4 of 4

                         WAIVER OF MINIMUM TIME TO TRIAL

      Defendant understands that he/she has a right to a minimum period of time to trial so that
trial shall not commence less than thirty (30) days from the date on which the defendant first
appears through counsel or expressly waives counsel and elects to proceed pro Se. Defendant
further understands that, absent the present waiver, he/she will not be brought to trial during this
thirty (30)-day period.

     Defendant, having conferred with his/her attorney in this regard, hereby WAIVES the
requirement that trial shall not commence less than thirty (30) days from the date on which the
defendant first appears through counsel or expressly waives counsel and elects to proceed pro se.


Date                                              Defendant

                                                  Name of Attorney for Defendant (Print)

Date                                              Signature of Attorney for Defendant




                           NOTICE OF RIGHT TO CONSENT
                         TO DISPOSITION OF A MISDEMEANOR

     The U.S. Magistrate Judge may conduct proceedings in any and all Class A misdemeanor
cases, including a jury or non-jury trial, if the defendant voluntarily consents thereto, and for
Class B and C misdemeanors and infractions regardless of consent.

        PLEASE INDICATE ONE OF THE FOLLOWING WITH A CHECK MARK:

        I CONSENT TO MAGISTRATE JUDGE JURISDICTION.

        I DO NOT CONSENT TO MAGISTRATE JUDGE JURISDICTION.


NO RESPONSE OR OMISSION OF THIS PAGE WILL BE INTERPRETED AS NOT
CONSENTING TO MAGISTRATE JUDGE JURISDICTION AND CASE WILL BE
ASSIGNED TO A U.S. DISTRICT JUDGE.


Date                                              Defendant

                                                  Name of Attorney for Defendant (Print)

Date                                              Signature of Attorney for Defendant
